           Case 2:18-cv-00997-JAD-GWF Document 22 Filed 10/22/18 Page 1 of 2



 1   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 2
     MELANIE HILL LAW PLLC
 3
     520 S. 7th Street, Suite A
     Las Vegas, NV 89101
 4   Tel: (702) 362-8500
     Fax: (702) 362-8505
 5   Email: Melanie@MelanieHillLaw.com
     Attorney for Defendants Mark Steyn and Mark Steyn Enterprises, Inc.
 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
                                                    *****
12   CARY KATZ, an individual
                                                         Case No. 2:18-cv-00997-JAD-GWF
13
                             Plaintiff,
14
     v.
15
     MARK STEYN, an individual; MARK STEYN
16   ENTERPRISES, INC., a New Hampshire
     corporation; and DOES 1-10, inclusive,
17

18                          Defendants.

19
                                   SUBSTITUTION OF ATTORNEY
20
            Defendants Mark Steyn and Mark Steyn Enterprises, Inc. hereby substitute Melanie A.
21
     Hill with Melanie Hill Law PLLC at the address of 520 S. 7th Street, Suite A, Las Vegas,
22
     Nevada 89101 with telephone number (702) 362-8500, as attorney of record and local counsel
23
     in place and stead of Alan J. Lefebvre.
24

25          Dated this 22nd day of October, 2018.
26
                                                /s/ Mark Steyn
27                                              MARK STEYN
28

                                                     1
           Case 2:18-cv-00997-JAD-GWF Document 22 Filed 10/22/18 Page 2 of 2



 1                                              /s/ Mark Steyn
 2                                              MARK STEYN ENTERPRISES, INC.
 3                                              By: Mark Steyn
 4                                              Its: President

 5
            Alan J. Lefebvre with Kolesar & Leatham does hereby consent to the substitution of
 6
     Melanie A. Hill with Melanie Hill Law PLLC in his place and stead as attorney of record for
 7
     Defendants Mark Steyn and Mark Steyn Enterprises, Inc.
 8

 9          Dated this 22nd day of October, 2018.

10                                              /s/ Alan J. Lefebvre
11                                              ALAN J. LEFEBVRE
12

13          I, Melanie A. Hill with Melanie Hill Law PLLC, am duly admitted to practice in this
14   District and do hereby accept the above substitution of attorney for Defendants Mark Steyn and
15   Mark Steyn Enterprises, Inc.
16
            Dated this 22nd day of October, 2018.
17
                                                /s/ Melanie A. Hill
18
                                                MELANIE A. HILL
19

20
     Please check one: _ _ XX        RETAINED, or __________ APPOINTED BY THE COURT
21

22                                              APPROVED:
23
            Dated this 23rd
                       ____ day of October, 2018.
24

25

26                                              __________________________________
                                                UNITED
                                                JENNIFERSTATES  MAGISTRATE JUDGE
                                                          A. DORSEY
27
                                                UNITED STATES DISTRICT JUDGE
28

                                                    2
